Citation Nr: 1749625	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1975. 

Effective May 29, 2015, the Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the RO. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system.


FINDING OF FACT

The Veteran experiences mild, monthly outbreaks of herpes simplex that have been treated only with topical ointment (Acyclovir) during the past 12-month period. Corticosteroids or other immunosuppressive drugs have not been required.


CONCLUSION OF LAW

The criteria for a compensable rating for herpes simplex are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.118 Diagnostic Code (DC) 7806 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The Veteran's herpes simplex is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806. Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99." 38 C.F.R. § 4.27. Hence, the Veteran's herpes simplex is rated by analogy using the criteria for dermatitis or eczema under Diagnostic Code 7806.

A noncompensable rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  

A 10 percent rating contemplates at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating contemplates more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

A July 2010 VA treatment record reflects that skin examination showed the Veteran had vesicles and pustules on his left buttock. The assessment was herpes and the Veteran was instructed to continue using Acyclovir ointment for treatment.

A December 2011 VA fee-basis examiner found that the Veteran's herpes simplex was then asymptomatic. The Veteran's herpes was treated with topical medication (Acyclovir) and in the preceding 12 months, the total duration of use of the topical medication treatment exceeded six weeks but was not constant. Physical examination of the skin showed that the Veteran did not have dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease or papulosquamous disorder. The Veteran did not have acne or chloracne, vitiligo, scarring alopecia, alopecia areata or hyperhidrosis. His disability did not cause scarring or disfigurement of the head, face, or neck. He did not have any systemic manifestation due to any skin disease.

A March 2017 VA examiner noted the Veteran's report that he experienced monthly, mild outbreaks of herpes simplex, usually to his buttocks but never to his genitals. He reported that his knees would ache and then bumps appeared. When the outbreak onset, he would start use of his topical ointment (Acyclovir) and his symptoms would clear in approximately one to two weeks. 

On physical examination of the buttocks, there were approximately four, small, .5 cm round, hyperpigmented macules consisted with folliculitis that had resolved.

These manifestations of the Veteran's herpes simplex, i.e., outbreaks treated with topical ointment (Acyclovir), most recently documented as approximately four, small, .5 cm round, hyperpigmented macules consisted with folliculitis that had resolved, are most consistent with the noncompensable rating assigned. Without demonstration that the Veteran's herpes simplex involved 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or required use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment, the service-connected herpes simplex does not meet the criteria for assignment of a compensable rating. 

As the Veteran's herpes simplex has not caused scarring or disfigurement of the head face or neck, a compensable rating is not warranted under other diagnostic criteria. Accordingly, a compensable rating for the service-connected herpes simplex must be denied.
 
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable rating for herpes simplex is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


